

115 S3157 IS: Streamlining The Rapid Evolution And Modernization of Leading-edge Infrastructure Necessary to Enhance Small Cell Deployment Act
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3157IN THE SENATE OF THE UNITED STATESJune 28, 2018Mr. Thune (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo streamline siting processes for small cell deployment.
	
 1.Short titleThis Act may be cited as the Streamlining The Rapid Evolution And Modernization of Leading-edge Infrastructure Necessary to Enhance Small Cell Deployment Act or the STREAMLINE Small Cell Deployment Act.
 2.Preservation of local zoning authoritySection 332(c) of the Communications Act of 1934 (47 U.S.C. 332(c)) is amended by striking paragraph (7) and inserting the following:
			
				(7)Preservation of local zoning authority
 (A)General authorityExcept as provided in this paragraph, nothing in this Act shall limit or affect the authority of a State or local government or instrumentality thereof over decisions regarding the placement, construction, and modification of personal wireless service facilities.
					(B)Limitations
 (i)In generalExcept as provided in subparagraph (C), the regulation of the placement, construction, or modification of a personal wireless service facility by any State or local government or instrumentality thereof—
 (I)shall not unreasonably discriminate among providers of functionally equivalent services; and (II)shall not prohibit or have the effect of prohibiting the provision of personal wireless service.
 (ii)TimeframeA State or local government or instrumentality thereof shall act on any request for authorization to place, construct, or modify a personal wireless service facility within a reasonable period of time after the request is duly filed with the government or instrumentality, taking into account the nature and scope of the request.
 (iii)Written decision and recordAny decision by a State or local government or instrumentality thereof to deny a request to place, construct, or modify a personal wireless service facility shall be—
 (I)in writing; and
 (II)supported by substantial evidence contained in a written record.
 (iv)Environmental effects of radio frequency emissionsNo State or local government or instrumentality thereof may regulate the placement, construction, or modification of personal wireless service facilities on the basis of the environmental effects of radio frequency emissions to the extent that the facilities comply with the Commission’s regulations concerning such emissions.
						(v)Judicial and administrative review
 (I)Judicial reviewAny person adversely affected by any final action or failure to act by a State or local government or any instrumentality thereof that is inconsistent with this subparagraph may, within 30 days after the action or failure to act, commence an action in any court of competent jurisdiction, which shall hear and decide the action on an expedited basis.
 (II)Administrative reviewAny person adversely affected by an act or failure to act by a State or local government or any instrumentality thereof that is inconsistent with clause (iv) may petition the Commission for relief.
							(C)Placement, construction, and modification of small personal wireless service facilities
 (i)In generalIn addition to, and not in derogation of any of, the limitations under subparagraph (B), the regulation of the placement, construction, or modification of small personal wireless service facilities by any State or local government or instrumentality thereof—
 (I)shall not unreasonably discriminate among providers of the same service using comparable equipment, including by providing exclusive or preferential use of facilities to a particular provider or class of providers of personal wireless service; and
 (II)shall only permit a State or local government to approve or deny a permit or other permission to deploy a small personal wireless service facility, including access to a right-of-way or a facility in a right-of-way owned or managed by the State or local government, based on publicly available criteria that are—
 (aa)reasonable; (bb)objective; and
 (cc)non-discriminatory. (ii)Engineering standards; aesthetic requirementsA State or local government or instrumentality thereof may regulate the placement, construction, and modification of small personal wireless service facilities for reasons of objective and reasonable—
 (I)structural engineering standards based on generally applicable codes; (II)safety requirements; or
 (III)aesthetic or concealment requirements. (iii)Timeframes (I)In generalA State or local government or instrumentality thereof shall act on a complete request for authorization to place, construct, or modify a small personal wireless service facility not later than—
 (aa)(AA)for collocation of a small personal wireless service facility, 60 days after the date on which the complete request is filed, except as provided in item (bb); or
 (BB)for any other action relating to a small personal wireless service facility, 90 days after the date on which the complete request is filed, except as provided in item (cc);
 (bb)for collocation of a small personal wireless service facility, if the State or the area under the jurisdiction of the local government has a population of fewer than 50,000 people—
 (AA)90 days after the date on which the complete request is filed, if during the 30-day period ending on that date of filing, the applicable wireless service provider filed fewer than 50 requests for collocation of a small personal wireless service facility with the State or local government or instrumentality thereof; or
 (BB)120 days after the date on which the complete request is filed, if during the 30-day period ending on that date of filing, the applicable wireless service provider filed not fewer than 50 requests for collocation of a small personal wireless service facility with the State or local government or instrumentality thereof; or
 (cc)for any other action relating to a small personal wireless service facility, if the State or the area under the jurisdiction of the local government has a population of fewer than 50,000 people—
 (AA)120 days after the date on which the complete request is filed, if during the 30-day period ending on that date of filing, the applicable wireless service provider filed fewer than 50 requests for any other action relating to a small personal wireless service facility with the State or local government or instrumentality thereof; or
 (BB)150 days after the date on which the complete request is filed, if during the 30-day period ending on that date of filing, the applicable wireless service provider filed not fewer than 50 requests for any other action relating to a small personal wireless service facility with the State or local government or instrumentality thereof.
 (II)ApplicabilityThe applicable timeframe under subclause (I) shall apply collectively to all proceedings required by a State or local government or instrumentality thereof for the approval of the request.
 (III)No tollingA timeframe under subclause (I) may not be tolled by any moratorium, whether express or de facto, imposed by a State or local government on the consideration of any request for authorization to place, construct, or modify a small personal wireless service facility.
 (IV)Temporary waiverThe Commission may temporarily waive the applicability of subclause (I) for not longer than a single 30-day period for any complete request upon a demonstration by a State or local government that the waiver would be consistent with the public interest, convenience, and necessity.
 (iv)Deemed grantedIf a State or local government or instrumentality thereof has neither granted nor denied a request within the applicable timeframe under subclause (I) of clause (iii), including any temporary waiver granted under subclause (IV) of that clause, the request shall be deemed granted on the date that is 31 days after the date on which the government instrumentality receives a written notice of the failure from the applicant.
 (v)FeesNotwithstanding any other provision of law, a State or local government may charge a fee to consider an application for the placement, construction, or modification of a small personal wireless facility, or to use a right-of-way or a facility in a right-of-way owned or managed by the State or local government for the placement, construction, or modification of a small personal wireless facility, if the fee is—
 (I)competitively neutral, technology neutral, and nondiscriminatory; (II)publicly disclosed; and
 (III)(aa)except as provided in item (bb), based on actual and direct costs, such as costs for— (AA)review and processing of applications;
 (BB)maintenance; (CC)emergency responses;
 (DD)repairs and replacement of components and materials resulting from and affected by the installation of small personal wireless facilities, improvements, and equipment that facilitates the deployment and installation of such facilities; or
 (EE)inspections; or (bb)calculated in accordance with section 224, in the case of a fee charged for the placement, construction, or modification of a small personal wireless facility on a pole, in a right-of-way, or on any other facility that may be established under that section.
 (vi)Rule of constructionNothing in this subparagraph shall be construed to prevent any State or local government from imposing any additional limitation or requirement relating to consideration by the State or local government of an application for the placement, construction, or modification of a small personal wireless service facility.
 (D)DefinitionsFor purposes of this paragraph— (i)the term antenna means an apparatus designed for the purpose of emitting radiofrequency radiation, to be operated or operating from a fixed location for the transmission of writing, signs, signals, data, images, pictures, and sounds of all kinds;
 (ii)the term communications network means a network used to provide a communications service; (iii)the term communications service means—
 (I)cable service, as defined in section 602; (II)information service;
 (III)telecommunications service; or (IV)personal wireless service;
 (iv)the term complete request means a request for which the applicant has not received written notice from the State or local government within 10 business days of submission—
 (I)stating in writing that the request is incomplete; and (II)identifying the information causing the request to be incomplete;
 (v)the term generally applicable code includes a uniform building, fire, electrical, plumbing, or mechanical code adopted by a national code organization, or a local amendment to such a code, to the extent not inconsistent with this Act;
 (vi)the term network interface device means a telecommunications demarcation device and cross-connect point that— (I)is adjacent or proximate to—
 (aa)a small personal wireless service facility; or (bb)a structure supporting a small personal wireless service facility; and
 (II)demarcates the boundary with any wireline backhaul facility;
 (vii)the term personal wireless service means— (I)commercial mobile service;
 (II)commercial mobile data service (as that term is defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401));
 (III)unlicensed wireless service; and (IV)common carrier wireless exchange access service;
 (viii)the term personal wireless service facility means a facility for the provision of personal wireless service; (ix)the term small personal wireless service facility—
 (I)means a personal wireless service facility in which each antenna is not more than 3 cubic feet in volume; and
 (II)does not include a wireline backhaul facility; (x)the term unlicensed wireless service—
 (I)means the offering of telecommunications service using a duly authorized device that does not require an individual license; and
 (II)does not include the provision of direct-to-home satellite service, as defined in section 303(v); and
 (xi)the term wireline backhaul facility means an above-ground or underground wireline facility used to transport communications service or other electronic communications from a small personal wireless service facility or its adjacent network interface device to a communications network..
 3.GAO study of broadband deployment on tribal land and on or near trust landNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)in consultation with the Secretary of Agriculture, the Director of the Bureau of Indian Affairs, and the Federal Communications Commission, study the process for obtaining a grant of a right-of-way to deploy broadband infrastructure on tribal land or on or near trust land, as defined in section 3765 of title 38, United States Code;
 (2)in conducting the study under paragraph (1), consider the unique challenges involved in broadband deployment on tribal land and on or near trust land; and
 (3)submit to Congress a report on the study conducted under paragraph (1).